UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1521


ELBERT HICKS,

                Plaintiff - Appellant,

          v.

JOHN E. POTTER, U.S. Postal Service,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:10-cv-00246-JBF-FBS)


Submitted:   October 26, 2011             Decided:   November 7, 2011


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elbert Hicks, Appellant Pro Se.     Joel Eric Wilson, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elbert      Hicks    seeks    to    appeal   the    district    court’s

order dismissing without prejudice his employment discrimination

complaint.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders.       See 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46   (1949).     Because       Hicks    may   proceed   with      this   action   by

amending his complaint to provide specific facts showing his

entitlement to the relief he seeks, see Fed. R. Civ. P. 8(a),

the order he seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                     See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).       Accordingly, we dismiss the appeal for lack of

jurisdiction.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and    argument       would   not   aid    the   decisional

process.

                                                                          DISMISSED




                                          2